DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 8/17/2021 and 11/4/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification is object to because:
3.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The abstract is not in narrative form but a run-on sentence.  Correction is required.

4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-11 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Claims 1 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1 and 18 disclose a “processor”, which according the specification paragraphs 22-24 is defined as “The term, ‘processor,’ may refer to a hardware component, such as a processing unit of a computer system” and “hardware may include microprocessors, digital signal processors (DSPs), microcontrollers, computer systems, discrete logic components, and/or custom logic components such as field programmable gate arrays (FPGAs), application specific integrated circuits (ASICs), programmable logic arrays (PLAs) or the like.” As a result of the phrases “may refer” and “or the like,” when the term is interpreted by one of ordinary skill in the art, the term can be construed to cover non-statutory embodiments which improperly include a “virtual processor.” The “memory” disclosed in the claim language also does not explicitly exclude “virtual memory.” Therefore, the claimed subject matter fails to fall within one of the four statutory classes.  The examiner suggests amending the claim language to state a “non-transitory computer readable storage media” instead of claiming a processor in order to explicitly limit the embodiments of the medium to statutory embodiments which meet the requirements of 35 USC 101. 
	Claims 2-11 are rejected under 35 U.S.C. 101 because they depend upon rejected independent claim 1.
Claims 19-20  are rejected under 35 U.S.C. 101 because they depend upon rejected independent claim 18.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 4-5, 8-10, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (U.S. Patent Application Publication No. 2015/0134688) [As disclosed on the IDS filed 8/17/2021], in view of Agarwal et al. (U.S. Patent Application Publication No. 2014/0180758).
As to claim 1, Jing et al. teaches a computing system, comprising: a processor; and memory storing instructions that, when executed by the processor (See Jing et al., paragraphs 27, and 50, wherein Jing discloses “the device includes at least one central processor 1002 for executing instructions that can be stored in at least one memory device or element 1004”), cause the processor to perform acts comprising: 
obtaining an image, wherein the image is displayed to a user (See Jing et al., Figs. 1-5 and paragraphs 15-16 and 19, wherein object is selected from an image using a device); 
in response to receiving an indication that an object in the image has been selected by the user, generating a feature vector that represents the object (See Jing et al., Figs. 1-5 and paragraphs 15-20, wherein a user selects an object of interest in an image. See paragraph 35, wherein Jing discloses “a set of image feature (e.g., color, shape, texture) may be computed for each object in the image and the set may be concatenated to form a single feature vector representative of the representation of the object”); 
determining a category of the object based upon the feature vector (See Jing et al., Figs. 1-5 and paragraphs 13-15, 33-35, wherein classification is read on category); 
causing the plurality of search results to be displayed within a graphical user interface (GUI) (See Jing et al., Figs. 1-8B and paragraphs 48, wherein Jing discloses a graphical user interface displaying the search results).  
Jing et al. teaches and object classifier and classification information wherein classification is read on category (See Jing et al., Figs. 1-5 and paragraphs 13-15, 33-35).  Jing et al., however, does not explicitly teach retrieving a plurality of attributes based upon the category of the object, wherein the plurality of attributes include attributes of the object and at least one additional attribute that belongs to the category, wherein the object does not possess the at least one additional attribute; generating a plurality of search results based upon the feature vector and the plurality of attributes.
Agarwal et al. teaches system and method for image quality scoring (See abstract), in which he teaches retrieving a plurality of attributes based upon the category of the object, wherein the plurality of attributes include attributes of the object and at least one additional attribute that belongs to the category, wherein the object does not possess the at least one additional attribute (See Agarwal et al., paragraph 54, wherein Agarwal discloses “In addition to these item's image specific features, additional category specific image features are added to that item's feature vector. These category specific image features are the median brightness, median contrast, and median size of the object in the image of all the images in the network-based publication system that belong to that specific category,” wherein “category specific image features” is read on additional category attribute); 
generating a plurality of search results based upon the feature vector and the plurality of attributes (See Agarwal et al., paragraphs 52-56, wherein Agarwal discloses displaying ranked images based on feature vectors).
Jing et al. and Agarwal et al. are from the analogous art of processing images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Jing et al. and Agarwal et al. to have combined Jing et al. and Agarwal et al.. The motivation to combine Jing et al. and Agarwal et al. is to provide a system and method to scoring quality for better image searching (See Agarwal et al., paragraphs 2-4). Therefore, it would have been obvious to one skilled in the art to combine Jing et al. and Agarwal et al..

As to claims 2 and 17, Jing et al. as modified, teaches wherein the plurality of search results comprise images that include objects belonging to the category of the object displayed in the image (See Jing et al., Figs. 1-5 and paragraphs 13-15, 33-35, wherein classification is read on category. Also see Agarwal et al., paragraph 54, wherein Agarwal discloses “In addition to these item's image specific features, additional category specific image features are added to that item's feature vector).  

As to claim 4, Jing et al. as modified, teaches wherein the attributes of the object include a first attribute, wherein the plurality of search results include a first image that includes a first object, wherein the first object has the at least one additional attribute in place of the first attribute  (See Agarwal et al., paragraph 54, wherein Agarwal discloses “In addition to these item's image specific features, additional category specific image features are added to that item's feature vector. These category specific image features are the median brightness, median contrast, and median size of the object in the image of all the images in the network-based publication system that belong to that specific category,” wherein “category specific image features” is read on additional category attribute).   

As to claim 5, Jing et al. as modified, teaches wherein the image comprises a plurality of objects, the acts further comprising: prior to generating the feature vector, identifying the object from amongst the plurality of objects in the image (See Jing et al., paragraphs 13-15, 33-35, wherein Jing discloses “searching for information based on a selection of one or more objects of interest from a larger image and/or video” and also see paragraph 35, wherein Jing discloses “a set of image feature (e.g., color, shape, texture) may be computed for each object in the image and the set may be concatenated to form a single feature vector representative of the representation of the object). 

As to claim 8, Jing et al. as modified, teaches wherein generating the plurality of search results based upon the feature vector and the plurality of attributes comprises: identifying a database from amongst a plurality of databases based upon the category of the object; and executing a search over the database based upon the feature vector and the plurality of attributes, wherein the plurality of search results are generated from the search  (See Jing et al., paragraphs 20, 36-38, 42-43, 59, wherein objects are indexed and wherein determining the similarity between the input and similar objects is done comparing to the index).  

As to claim 9, Jing et al. as modified, teaches wherein the image is obtained from a computing device operated by the user, wherein the GUI is presented on a display of the computing device  (See Jing et al., Figs. 1-8B and paragraph 48, wherein Jing discloses a graphical user interface displaying the search results).   

As to claim 10, Jing et al. as modified, teaches wherein the image is obtained from a server computing device  (See Jing et al., paragraph 58, wherein Jing discloses “The server system 1100 provides access control services in cooperation with the data store 1103 and is able to generate content such as matching search results, images containing visually similar objects, indexes of images having visually similar objects, and the like”).   

As to claim 12, Jing et al. teaches a method executed by a processor of a computing system (See Jing et al., paragraphs 27, and 50, wherein Jing discloses “the device includes at least one central processor 1002 for executing instructions that can be stored in at least one memory device or element 1004”), the method comprising: 
obtaining an image, wherein the image is displayed on a display of a computing device operated by a user (See Jing et al., Figs. 1-5 and paragraphs 15-16 and 19, wherein object is selected from an image using a device); 
identifying a plurality of objects in the image (See Jing et al., Figs. 1-5 and paragraphs 15-16 and 19, wherein object is selected from an image using a device); 
upon identifying the plurality of objects in the image, determining respective categories of each of the plurality of objects in the image (See Jing et al., Figs. 1-5 and paragraphs 13-15, 33-35, wherein classification is read on category); 
in response to receiving an indication that an object in the plurality of objects in the image has been selected by the user, generating a feature vector that represents the object  (See Jing et al., Figs. 1-5 and paragraphs 15-20, wherein a user selects an object of interest in an image. See paragraph 35, wherein Jing discloses “a set of image feature (e.g., color, shape, texture) may be computed for each object in the image and the set may be concatenated to form a single feature vector representative of the representation of the object”); and 
causing the plurality of search results to be displayed within a graphical user interface (GUI) shown on the display (See Jing et al., Figs. 1-8B and paragraphs 48, wherein Jing discloses a graphical user interface displaying the search results).  
Jing et al. teaches and object classifier and classification information wherein classification is read on category (See Jing et al., Figs. 1-5 and paragraphs 13-15, 33-35).  Jing et al., however, does not explicitly teach retrieving a plurality of attributes based upon a category of the object, wherein the plurality of attributes include attributes of the object and at least one additional attribute; generating a plurality of search results based upon the feature vector and the plurality of attributes.
Agarwal et al. teaches system and method for image quality scoring (See abstract), in which he teaches retrieving a plurality of attributes based upon a category of the object, wherein the plurality of attributes include attributes of the object and at least one additional attribute (See Agarwal et al., paragraph 54, wherein Agarwal discloses “In addition to these item's image specific features, additional category specific image features are added to that item's feature vector. These category specific image features are the median brightness, median contrast, and median size of the object in the image of all the images in the network-based publication system that belong to that specific category,” wherein “category specific image features” is read on additional category attribute); 
generating a plurality of search results based upon the feature vector and the plurality of attributes (See Agarwal et al., paragraphs 52-56, wherein Agarwal discloses displaying ranked images based on feature vectors).
Jing et al. and Agarwal et al. are from the analogous art of processing images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Jing et al. and Agarwal et al. to have combined Jing et al. and Agarwal et al.. The motivation to combine Jing et al. and Agarwal et al. is to provide a system and method to scoring quality for better image searching (See Agarwal et al., paragraphs 2-4). Therefore, it would have been obvious to one skilled in the art to combine Jing et al. and Agarwal et al..

As to claim 18, Jing et al. teaches a computer program product comprising instructions that, when executed by a processor of a computing system (See Jing et al., paragraphs 27, and 50, wherein Jing discloses “the device includes at least one central processor 1002 for executing instructions that can be stored in at least one memory device or element 1004”), cause the processor to perform acts comprising: 
obtaining an image, wherein the image is displayed within a graphical user interface (GUI) shown on a display of a computing device (See Jing et al., Figs. 1-8B and paragraphs 15-16 and 19, wherein object is selected from an image using a device. Also see paragraphs 48, wherein Jing discloses a graphical user interface displaying the search results); 
in response to receiving an indication that an object in the image has been selected by a user of the computing device, generating a feature vector that represents the object (See Jing et al., Figs. 1-5 and paragraphs 15-20, wherein a user selects an object of interest in an image. See paragraph 35, wherein Jing discloses “a set of image feature (e.g., color, shape, texture) may be computed for each object in the image and the set may be concatenated to form a single feature vector representative of the representation of the object”); 
determining a category of the object based upon the feature vector (See Jing et al., Figs. 1-5 and paragraphs 13-15, 33-35, wherein classification is read on category); and 
transmitting the plurality of search results to the computing device, wherein the plurality of search results are displayed within the GUI (See Jing et al., Figs. 1-8B and paragraphs 48, wherein Jing discloses a graphical user interface displaying the search results).  
Jing et al. teaches and object classifier and classification information wherein classification is read on category (See Jing et al., Figs. 1-5 and paragraphs 13-15, 33-35).  Jing et al., however, does not explicitly teach retrieving a plurality of attributes based upon the category of the object, wherein the plurality of attributes include attributes of the object and at least one additional attribute; generating a plurality of search results based upon the feature vector and the plurality of attributes.
Agarwal et al. teaches system and method for image quality scoring (See abstract), in which he teaches retrieving a plurality of attributes based upon the category of the object, wherein the plurality of attributes include attributes of the object and at least one additional attribute that belongs to the category (See Agarwal et al., paragraph 54, wherein Agarwal discloses “In addition to these item's image specific features, additional category specific image features are added to that item's feature vector. These category specific image features are the median brightness, median contrast, and median size of the object in the image of all the images in the network-based publication system that belong to that specific category,” wherein “category specific image features” is read on additional category attribute); 
generating a plurality of search results based upon the feature vector and the plurality of attributes (See Agarwal et al., paragraphs 52-56, wherein Agarwal discloses displaying ranked images based on feature vectors).
Jing et al. and Agarwal et al. are from the analogous art of processing images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Jing et al. and Agarwal et al. to have combined Jing et al. and Agarwal et al.. The motivation to combine Jing et al. and Agarwal et al. is to provide a system and method to scoring quality for better image searching (See Agarwal et al., paragraphs 2-4). Therefore, it would have been obvious to one skilled in the art to combine Jing et al. and Agarwal et al..

As to claim 19, Jing et al. as modified, teaches wherein the image is displayed at a first region of the GUI, wherein the plurality of search results are displayed at a second region of the GUI (See Jing et al., Figs. 1-8B and paragraphs 48, wherein Jing discloses a graphical user interface displaying the search results).    

As to claim 20, Jing et al. as modified, teaches wherein the at least one additional attribute belongs to the category (See Agarwal et al., paragraph 54, wherein Agarwal discloses “In addition to these item's image specific features, additional category specific image features are added to that item's feature vector” wherein “category specific image features” is read on additional category attribute)

10.	Claims 3, 6-7 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (U.S. Patent Application Publication No. 2015/0134688) [As disclosed on the IDS filed 8/17/2021], in view of Agarwal et al. (U.S. Patent Application Publication No. 2014/0180758), ion further view of Sacheti et al. (U.S. Patent Application Publication No. 20160350333).
As to claim 3, Jing et al. as modified, does not explicitly teach wherein the plurality of search results further comprise descriptions of each of the objects.
Sacheti et al. teaches task-focused search by image (See abstract), in which he teaches wherein the plurality of search results further comprise descriptions of each of the objects (See Sacheti et al., paragraphs 2, and 18, wherein Sacheti discloses “In an aspect, a visual search system provides a visual search function provided to a user, and is configured to interact with the visual content store to obtain additional information regarding one or more items of visual content that are presented/displayed to the user on the user device”).  
Jing et al. as modified and Sacheti et al. are from the analogous art of image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Jing et al. as modified and Sacheti et al. to have combined Jing et al. as modified and Sacheti et al.. The motivation to combine Jing et al. as modified and Sacheti et al. is to provide relevant search results and an efficient interactive refinement experience for the user when searching images (See Sacheti et al., paragraph 3). Therefore, it would have been obvious to one skilled in the art to combine Jing et al. as modified and Sacheti et al..

As to claim 6, Jing et al. as modified, teaches wherein a second object is in the image, wherein generating the feature vector that represents the object in the image comprises: cropping the image to generate a query image, wherein the query image includes the object, wherein the query image excludes the second object, wherein the feature vector is generated based upon the query image  (See Sacheti et al., paragraph 30, wherein Sacheti discloses “A match may be determined if the submitted image is a color-adjusted (e.g., black-and-white) version of a stored color image, or vice versa. A match may be determined if the submitted image is identical (or similar) to a cropped portion of a stored image, or vice versa”).  

As to claim 7, Jing et al. as modified, teaches obtaining user preferences of the user; and subsequent to generating the plurality of search results and prior to causing the plurality of search results to be displayed within the GUI (See Jing et al., Figs. 1-8B and paragraphs 48, wherein Jing discloses a graphical user interface displaying the search results), assigning rankings to the plurality of search results based upon the user preferences, wherein the plurality of search results are displayed in accordance with the rankings  (See Jing et al., Figs. 1-5 and paragraphs 25, 42, 45 wherein Jing discloses “Images that are determined to include an object that is visually similar to the selected object of interest may then be ranked and those having the highest rank (e.g., based on visual similarity to the selected object of interest) are presented in the second window 103. Also see Sacheti et al., paragraph 42, wherein Sacheti discloses a prioritization component that uses user preference along with a ranker to display the search results).   

 As to claim 11, Jing et al. as modified, teaches wherein retrieving the plurality of attributes based upon the category of the object comprises executing a rule assigned to the category  (See Sacheti et al., paragraphs 39, and 76, wherein Sacheti teaches “defining a segment {category} and the associated parameters {rules} specifying a particular class of items associated with the new segment”).    

As to claim 15, Jing et al. as modified, teaches obtaining user preferences of the user; and subsequent to generating the plurality of search results and prior to causing the plurality of search results to be displayed within the GUI, assigning rankings to the plurality of search results based upon the user preferences, wherein the plurality of search results are displayed in accordance with the rankings  (See Jing et al., Figs. 1-5 and paragraphs 25, 42, 45 wherein Jing discloses “Images that are determined to include an object that is visually similar to the selected object of interest may then be ranked and those having the highest rank (e.g., based on visual similarity to the selected object of interest) are presented in the second window 103. Also see Sacheti et al., paragraph 42, wherein Sacheti discloses a prioritization component that uses user preference along with a ranker to display the search results).   

As to claim 16, Jing et al. as modified, teaches wherein generating the feature vector that represents the object in the image comprises: cropping the image to generate a query image, wherein the query image includes the object, wherein the feature vector is generated based upon the query image (See Sacheti et al., paragraph 30, wherein Sacheti discloses “A match may be determined if the submitted image is a color-adjusted (e.g., black-and-white) version of a stored color image, or vice versa. A match may be determined if the submitted image is identical (or similar) to a cropped portion of a stored image, or vice versa”).  

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (U.S. Patent Application Publication No. 2015/0134688) [As disclosed on the IDS filed 8/17/2021], in view of Agarwal et al. (U.S. Patent Application Publication No. 2014/0180758), in further view of Cordova-Diba et al. (U.S. Patent No. 9,177,225) [As disclosed on the IDS filed 8/17/2021].
As to claim 13, Jing et al. as modified, does not specifically teache wherein each of the plurality of objects in the image is marked with a respective icon, wherein the object is selected when an icon assigned to the object is selected by the user.
Cordova-Diba et al. teaches interactive content generation (See abstract), in which he teaches wherein each of the plurality of objects in the image is marked with a respective icon, wherein the object is selected when an icon assigned to the object is selected by the user (See Cordova-Diba et al., column 55, lines 18-33, wherein Cordova-Diba discloses “user interaction(s) with the visual overlay of the hotspot package may be received. In an embodiment, the visual overlay of the hotspot package may be displayed as a frame, mini-webpage, or other user interface (e.g., generated in HTML), including one or more inputs (e.g., hyperlinks, buttons, checkboxes, radio buttons, text boxes, etc.), overlaid on the displayed content. The user interaction(s) may comprise one or more interactions with inputs within the user interface of the visual overlay, such as the selection of buttons, icons, and/or links (e.g., hyperlinks to additional information about the identified object or visually similar objects), scrolling, toggling, text entry, etc. The user interaction(s) may enable the user to access object (e.g., product) descriptions, prices, reviews, browse visually similar objects (e.g., products), initiate and/or consummate a purchase of the object (e.g., product), etc”).
Jing et al. as modified and Cordova-Diba et al. are from the analogous art of image processing and object recognition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Jing et al. as modified and Cordova-Diba et al. to have combined Jing et al. as modified and Cordova-Diba et al.. The motivation to combine Jing et al. as modified and Cordova-Diba et al.  is to provide a system and method that would provide information about objects located (i.e., detected) and identified from content (e.g., by a media analysis server) could be returned (e.g., by the media analysis server) to a network device running an interactive application and presented without obscuring the desired digital content or perimeter frames, without annoying the user/consumer with pop-up windows  (See Cordova-Diba et al., column 1, lines 59-67). Therefore, it would have been obvious to one skilled in the art to combine Jing et al. as modified and Cordova-Diba et al..

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (U.S. Patent Application Publication No. 2015/0134688) [As disclosed on the IDS filed 8/17/2021], in view of Agarwal et al. (U.S. Patent Application Publication No. 2014/0180758), in further view of Chua et al. (U.S. Patent Application Publication No. 2014/0029801).
  As to claim 14, Jing et al. as modified, does not explicitly teach wherein generating the plurality of search results based upon the feature vector and the plurality of attributes comprises: generating a visual-word-quantized representation of the object based upon the feature vector; generating a product quantized representation of object based upon the visual-word- quantized representation of the object; and executing a search over at least one database based upon the product quantized representation of the object and the attribute set, wherein the plurality of search results are generated based upon the search.
Chua et al. teaches in video product with web information mining (See abstract), in which he teaches wherein generating the plurality of search results based upon the feature vector and the plurality of attributes comprises: generating a visual-word-quantized representation of the object based upon the feature vector; generating a product quantized representation of object based upon the visual-word- quantized representation of the object; and executing a search over at least one database based upon the product quantized representation of the object and the attribute set, wherein the plurality of search results are generated based upon the search (See Chua et al., paragraphs 6, 27, 31 and 44-45, wherein Chua discloses “To generate a BoVW representation of an image, Scale Invariant Feature Transform (SIFT) descriptors on multiple detected keypoints or by densely sampling patches of a product image are extracted and quantized into visual words”)
Jing et al. as modified and Chua et al. are from the analogous art of product/object processing in images and videos. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Jing et al. as modified and Chua et al. to have combined Jing et al. as modified and Chua et al.. The motivation to combine Jing et al. as modified and Chua et al. is to provide an efficient method and system of annotating product parts in an image (See Chua et al., paragraphs 5-6). Therefore, it would have been obvious to one skilled in the art to combine Jing et al. as modified and Chua et al..

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/21/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164